In an action by vendees for specific performance of a contract to sell real property, defendant appeals from an order-judgment of the Supreme Court, Suffolk County, entered March 6, 1972, which granted plaintiffs’ motion for summary judgment and directed defendant to convey title to the property to plaintiffs. Order-judgment reversed, with $20 costs and disbursements, and motion denied. In our opinion there are triable issues of fact and items of adjustment' which may be required to be made to either party at the time of trial. Hopkins, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.